                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 9:13-CR-00024-4-RC
v.                                                §
                                                  §
                                                  §
TONY DORMAN HORTON                                §
                                                  §

         REPORT AND RECOMMENDATION ON PETITION FOR WARRANT
                   FOR OFFENDER UNDER SUPERVISION

       Pending is a “Petition for Warrant or Summons for Offender Under Supervision” filed

May 7, 2021, alleging that the Defendant, Tony Dorman Horton, violated his conditions of

supervised release. This matter is referred to the undersigned United States magistrate judge for

review, hearing, and submission of a report with recommended findings of fact and conclusions

of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir. 1994); see also 18 U.S.C.

§ 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                           I. The Original Conviction and Sentence

       Tony Dorman Horton was sentenced on November 14, 2014, before The Honorable Ron

Clark, of the Eastern District of Texas, after pleading guilty to the offense of Conspiracy to

Manufacture Methamphetamine, a Class B felony. This offense carried a statutory maximum

imprisonment term of 40 years. The guideline imprisonment range, based on a total offense

level of 21 and a criminal history category of IV, was 60 to 71 months. Tony Dorman Horton

was subsequently sentenced to 66 months’ imprisonment followed by a 4 year term of supervised

release subject to the standard conditions of release, plus special conditions to include financial




                                                -1-
penalty, access to financial information, substance abuse program, and a $100 special

assessment.

                                    II. The Period of Supervision

       On May 17, 2019, Tony Dorman Horton completed his period of imprisonment and

began service of the supervision term.

       On June 17, 2019, Horton’s conditions of supervised release were modified to include a

special condition that he participate in a mental health treatment program until discharged,

including taking any medication prescribed by his treating physician.

       On January 30, 2020, his original term of supervised release was revoked and the court

imposed a sentence of 6 months’ imprisonment followed by three years of supervised release.

       On June 1, 2020, Horton completed his term of imprisonment and began serving his new

term of supervised release.

                                         III. The Petition

       United States Probation filed the Petition for Warrant for Offender Under Supervision

raising three allegations. The petition alleges that Tony Dorman Horton violated the following

conditions of release:

       Allegation 1. The Defendant shall refrain from any unlawful use of a controlled
       substance. Defendant shall submit to one drug test within 15 days of release from
       imprisonment or placement on probation and at least two periodic drug tests
       thereafter, as directed by the probation officer.

       Allegation 2. The Defendant shall not associate with any persons engaged in
       criminal activity and shall not associate with any person convicted of a felony
       unless granted permission to do so by the probation officer.

       Allegation 3. The Defendant must participate in any combination of psychiatric,
       psychological, or mental health treatment programs, and follow the rules and
       regulations of that program, until discharged. This includes taking any mental
       health medication as prescribed by your treating physician. The probation officer,



                                                -2-
       in consultation with the treatment provider, will supervise your participation in
       the program. You must pay any cost associated with treatment and testing.

                                        IV. Proceedings

       On May 26, 2021, the undersigned convened a hearing pursuant to Rule 32.1 of the

Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

violated conditions of supervised release, and the appropriate course of action for any such

violations.

       At the revocation hearing, counsel for the Government and the Defendant announced an

agreement as to a recommended disposition regarding the revocation. The Defendant agreed to

plead “true” to the third allegation that claimed he failed to successfully participate in the

required mental health treatment program.     In return, the parties agreed that he should serve a

term of 6 months’ imprisonment with one year of supervised release to follow.

                                    V. Principles of Analysis

       According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised release without

credit for time previously served on post-release supervision, if the court, pursuant to the Federal

Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

a preponderance of the evidence that the defendant violated a condition of supervised release,

except that a defendant whose term is revoked under this paragraph may not be required to serve

on any such revocation more than five years in prison if the offense that resulted in the term of

supervised release is a Class A felony, more than three years if such offense is a Class B felony,

more than two years in prison if such offense is a Class C or D felony, or more than one year in




                                                -3-
any other case. The original offense of conviction was a Class B felony, therefore, the maximum

imprisonment sentence is 3 years.

        According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

that the Defendant violated conditions of supervision by failing to successfully participate in the

required mental health treatment program, the Defendant will be guilty of committing a Grade C

violation. U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade C violation, the court

may (A) revoke probation or supervised release; or (B) extend the term of probation or

supervised release and/or modify the conditions of supervision.

        U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

a Grade C violation and a criminal history category of IV, the policy statement imprisonment

range is 6 to 12 months.

        According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

imprisonment that includes a term of supervised release with a condition that substitutes

community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

any portion of the minimum term.

        According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court may include a requirement that

the defendant be placed on a term of supervised release after imprisonment. The length of such a

term of supervised release shall not exceed the term of supervised release authorized by statute

for the offense that resulted in the original term of supervised release, less any term of

1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).


                                                      -4-
imprisonment that was imposed upon revocation of supervised release. The authorized term of

supervised release for this offense is not more than life.

       U.S.S.G. § 7B1.3(g)(2) indicates where supervised release is revoked and the term of

imprisonment imposed is less than the maximum term of imprisonment imposable upon

revocation, the court may include a requirement that the defendant be placed on a term of

supervised release upon release from imprisonment. The length of such a term of supervised

release shall not exceed the term of supervised release authorized by statute for the offense that

resulted in the original term of supervised release, less any term of imprisonment that was

imposed upon revocation of supervised release.

       In determining the Defendant’s sentence, the court shall consider:

       1. The nature and circumstance of the offense and the history and characteristics of the
          defendant; see 18 U.S.C. § 3553(a)(1);

       2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
          to protect the public from further crimes of the defendant; and to provide the
          Defendant with needed educational or vocational training, medical care, other
          corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
          (D);

       3. Applicable guidelines and policy statements issued by the Sentencing Commission,
          for the appropriate application of the provisions when modifying or revoking
          supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
          defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

       4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
          U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
          U.S.C. § 3553(a)(5); and

       5. The need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

       6. The need to provide restitution to any victims of the offense.

18 U.S.C. §§ 3583(e) and 3553(a).




                                                 -5-
                                         VI. Application

       The Defendant pled “true” to the petition’s allegation that he violated a special condition

of release that he failed to successfully participate in the required mental health treatment

program. Based upon the Defendant’s plea of “true” to this allegation of the Petition for Warrant

or Summons for Offender Under Supervision and U.S.S.G. § 7B1.1(a), the undersigned finds

that the Defendant violated a condition of supervised release.

       The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is

IV. The policy statement range in the Guidelines Manual is 6 to 12 months. The Defendant did

not comply with the conditions of supervision and has demonstrated an unwillingness to adhere

to conditions of supervision.

       Consequently, incarceration appropriately addresses the Defendant’s violation. The

sentencing objectives of punishment, deterrence and rehabilitation along with the

aforementioned statutory sentencing factors will best be served by a prison sentence of 6 months

with one year of supervised release to follow.

                                     VII. Recommendations

       The court should find that the Defendant violated the allegation in the petition that he

violated a special condition of release by failing to successfully participate in the required mental

health treatment program. The petition should be granted, and the Defendant’s supervised

release should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to

a term of 6 months’ imprisonment with one year of supervised release to follow. The Defendant

requested to serve his prison term at the Federal Correctional Institution in Beaumont, Texas.

The Defendant’s request should be accommodated, if possible.



                                                 -6-
       In addition to the mandatory and standard conditions of supervised release, the same

special conditions orally pronounced by the undersigned at the final revocation hearing shall be

imposed. The rationale for these special conditions is contained in the Defendant’s Presentence

Investigation Report.

                                       VIII. Objections
       At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in this report, consenting to revocation of supervised

release, and consenting to the imposition of the above sentence recommended in this report

(involving all conditions of supervised release, if applicable). The Defendant also waived his

right to be present and speak and have his counsel present and speak before the district court

imposes the recommended sentence.         Therefore, the court may act on this report and

recommendation immediately.



      SIGNED this 27th day of May, 2021.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge




                                              -7-
